Citation Nr: 0634411	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  00-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a combined evaluation in excess of 20 
percent for residuals of a right knee arthrotomy, prior to 
April 13, 2000.

2.  Entitlement to an increased rating for residuals of an 
arthrotomy of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1953 to May 1956.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a May 1990 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

By a decision dated October 4, 2004, the Board denied the 
issues on appeal.  The veteran appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  By an Order dated February 10, 2006, the Court 
granted a joint motion to remand this appeal to the Board.  
This Order served to vacate the October 4, 2004 Board 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The joint motion noted that VA had failed to seek medical 
records pertaining to treatment the veteran had received for 
his right knee disability.  Specific among these were records 
dated from 1990 to 2000 from the Cincinnati, Ohio VA Medical 
Clinic.  As such records are relevant to the issues on 
appeal, they must be obtained and associated with the claims 
file to ensure a complete record for appellate review.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

The joint motion further stated that the Board had failed to 
explain why the July 2002 VA examination was adequate, 
remarking that "[T]he Board then failed to provide reasons 
and basis as to how the July 2002 VA examination was adequate 
under DeLuca without the examiner's opinion as to functional 
loss due to pain."  The joint motion also suggested that 
clarification of the most recent medical evidence may be 
warranted, and the Board finds that additional clinical 
examination would be useful in fully considering these 
matters.

Accordingly, the case is hereby REMANDED for the following:

1.  Issue the veteran a VCAA notice 
letter which apprises the veteran that a 
disability rating and effective date will 
be assigned in the event of an award of 
any benefit sought, as consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Any VA medical records pertaining to 
examination or treatment the veteran 
received for his right knee disability 
and not already of record should be 
secured and associated with the claims 
files.  Specific among these should be 
any records dated from 1990 to 2000 from 
the Cincinnati, Ohio VA Medical Clinic.

3.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of the 
service-connected right knee disability.  
All indicated tests should be performed.  
All right knee range of motion findings 
should be reported in degrees.  The 
examiner should specify what range of 
right knee motion, in degrees, the 
appellant has without pain, if any, and 
specify the impact of demonstrated pain, 
weakness, fatigability, and/or 
incoordination, including on use and/or 
during flare-ups, on the veteran's 
functional impairment.  Any additional 
functional loss should be reported in 
terms of the degree of additional range-
of-motion loss.  Any objective finding of 
disuse of the right leg, including 
atrophy, must be noted.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

4.  The RO should then review the claim.  
If it remains denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and is not a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2006).





